Exhibit 10.22.5.9.10

EXECUTION VERSION

NINTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER

THIS NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
WAIVER (the “Ninth Amendment” or this “Amendment”) is entered into as of July
22, 2016, among PRIMEENERGY CORPORATION, a Delaware corporation (“Borrower”),
PRIMEENERGY MANAGEMENT CORPORATION, a New York corporation (“PrimeEnergy
Management”), PRIME OPERATING COMPANY, a Texas corporation (“Prime Operating”),
EASTERN OIL WELL SERVICE COMPANY, a West Virginia corporation (“Eastern Oil Well
Service”), SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an Oklahoma corporation
(“Southwest Oilfield Construction”), E O W S MIDLAND COMPANY, a Texas
corporation (“E O W S Midland”), PRIME OFFSHORE L.L.C., a Delaware limited
liability company (“Prime Offshore”, and together with PrimeEnergy Management,
Prime Operating, Eastern Oil Well Service, Southwest Oilfield Construction and E
O W S Midland, collectively, the “Guarantors”, and each, a “Guarantor”), the
Lenders party hereto, and COMPASS BANK, an Alabama banking association, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).

R E C I T A L S

A. Borrower, Guarantors, the financial institutions signing as Lenders and
Administrative Agent are parties to a Second Amended and Restated Credit
Agreement dated as of July 30, 2010, as amended by (i) a First Amendment to
Second Amended and Restated Credit Agreement and Limited Waiver dated as of
September 30, 2010, (ii) that certain Second Amendment to Second Amended and
Restated Credit Agreement dated as of June 22, 2011, (iii) that certain Third
Amendment to Second Amended and Restated Credit Agreement dated as of December
8, 2011, (iv) that certain Fourth Amendment to Second Amended and Restated
Credit Agreement dated as of June 25, 2012, (v) that certain Fifth Amendment to
Second Amended and Restated Credit Agreement dated as of November 26, 2012, (vi)
that certain Sixth Amendment to Second Amended and Restated Credit Agreement
dated as of June 28, 2013, (vii) that certain Seventh Amendment to Second
Amended and Restated Credit Agreement dated as of June 26, 2014, and (viii) that
certain Eighth Amendment to Second Amended and Restated Credit Agreement dated
effective as of June 29, 2015 (collectively, the “Original Credit Agreement”).

B. The parties desire to amend the Original Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (a) all references in the
Loan Documents to the “Agreement” or the “Credit Agreement” shall mean the
Original Credit Agreement, as amended by this Amendment, as the same shall
hereafter be amended from time to time, and (b) all references in the Loan
Documents to the “Loan Documents” shall mean the Loan Documents, as amended by
this Amendment, as the same shall hereafter be amended from time to time. In
addition, the following terms have the meanings set forth below:

“Effective Date” means the date when (a) those Lenders comprising the Required
Lenders have executed this Amendment, and (b) the conditions set forth in
Section 2 of this Amendment have been complied with to the satisfaction of the
Administrative Agent, unless waived in writing by the Administrative Agent.

4823-3798-0468v.8 16621-388

 

NINTH AMENDMENT – Page 1



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, Borrower and each Guarantor, and “Loan
Party” means any one of them, as applicable.

“Modification Papers” means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

2. Conditions Precedent. The obligations, agreements and waivers of Lenders as
set forth in this Amendment are subject to the satisfaction (in the opinion of
Administrative Agent), unless waived in writing by Administrative Agent, of each
of the following conditions (and upon such satisfaction, this Amendment shall be
deemed to be effective as of the Effective Date):

(a) Ninth Amendment to Second Amended and Restated Credit Agreement and Limited
Waiver. This Amendment shall be in full force and effect.

(b) Security Documents. Administrative Agent shall have received Security
Documents, in form and substance satisfactory to Administrative Agent, executed
and delivered by the Loan Parties and encumbering substantially all of their
personal property.

(c) Payment of Deficiency. Borrower shall have paid to the Administrative Agent,
for the benefit of the Lenders, the amount of any Deficiency resulting from the
reduction of the Borrowing Base set forth in Section 4.

(d) Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

3. Amendments to Original Credit Agreement. On the Effective Date, the Original
Credit Agreement shall be deemed to be amended as follows:

(a) The following definitions in Section 1.2 of the Original Credit Agreement
shall be amended and restated to read in their entirety as follows:

“‘Applicable Margin’ shall mean, on any day and as to each LIBO Rate Loan or
Base Rate Loan, as the case may be, outstanding under the Facility on such day
the rate determined by reference to the following table:

 

Borrowing Base

Utilization

   Applicable Margin    LIBO Rate Loans   Base Rate Loans

³90%

   3.50%   2.50%

³75% but <90%

   3.25%   2.25%

³50% but <75%

   3.00%   2.00%

³25% but <50%

   2.75%   1.75%

<25%

   2.50%   1.50%

provided, however, during any period while there exists a Deficiency, the
relevant rate above shall be increased by two percent (2.00%) and, during any
period while the delivery of a required Reserve Report is delinquent, the
Applicable Margin shall be that shown in the table above when Borrowing Base
Utilization is greater than or equal to ninety percent (90%).

 

NINTH AMENDMENT – Page 2



--------------------------------------------------------------------------------

‘Borrowing Request’ shall mean each written request, substantially in the form
attached hereto as Exhibit II, by the Borrower to the Agent for a borrowing or
conversion pursuant to Section 2.1 or Section 2.12, each of which shall:

(a) be signed by a Responsible Officer of the Borrower;

(b) specify the amount and type of the Loan requested or to be converted and the
date of the borrowing or conversion (which shall be a Business Day);

(c) for each Loan request, specify the Consolidated Cash Balance (without regard
to the requested Loan or any Late Receipts) and the pro forma Consolidated Cash
Balance (after giving effect to the requested Loan and the use of proceeds
thereof but not any Late Receipts);

(d) when requesting a Base Rate Loan, be delivered to the Agent no later than
11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may
be, on the Business Day preceding the requested borrowing or conversion; and

(e) when requesting a LIBO Rate Loan, be delivered to the Agent no later than
11:00 a.m., Central Standard or Central Daylight Savings Time, as the case may
be, the third Business Day preceding the requested borrowing or conversion and
designate the Interest Period requested with respect to such Loan.

“EBITDAX” shall mean, as of any date and for any period of determination
thereof, Net Income for such period; plus, without duplication and to the extent
deducted in the calculation of Net Income for such period, the sum of (a) income
or franchise Taxes paid or accrued, (b) Interest Expense, (c) amortization,
depletion and depreciation expense, and any non-cash, ceiling test writedowns,
(d) exploration expenses and other similar non-cash charges and expenses, (e)
any non-cash losses, charges or gains under Interest Rate Hedge Agreements or
Commodity Hedge Agreements resulting from the requirements of ASC 815 or with
respect to retirement obligations resulting from the requirements of ASC 410 for
that period (provided that, for the avoidance of doubt, any losses or charges in
respect of the termination of any Interest Rate Hedge Agreements or Commodity
Hedge Agreements shall not be added to Net Income and gains will not be
subtracted), (f) losses from sales or other dispositions of assets (other than
hydrocarbons produced in the ordinary course of business) and other
extraordinary or non-recurring losses, and (g) other non-cash charges (excluding
accruals for cash expenses made in the ordinary course of business); minus, to
the extent included in the calculation of Net Income for such period, the sum of
(i) any non-cash gains on any Interest Rate Hedge Agreements or Commodity Hedge
Agreements resulting from the requirements of ASC 815 or with respect to
retirement obligations resulting from the requirements of ASC 410 for such
period, (ii) extraordinary or non-recurring gains attributable to such period,
and (iii) gains from sales or other dispositions of assets (other than
hydrocarbons produced in the ordinary course of business) attributable to such
period.

‘LIBO Rate’ shall mean, for any Interest Period with respect to any Loan the
interest on which is determined by reference to the LIBO Rate, the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor to or substitute
page for such

 

NINTH AMENDMENT – Page 3



--------------------------------------------------------------------------------

service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period as the rate for Dollar
deposits with a maturity comparable to such Interest Period; provided that, to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period; provided further that if the LIBO Rate shall
be less than zero, such rate will be deemed to be zero for purposes of this
Agreement. The determination and calculation of the LIBO Rate and each component
thereof by the Agent shall be conclusive and binding, absent manifest error.

“Principal Office” shall mean the office of BBVA Compass in Houston, Texas
located at 2200 Post Oak Blvd., Houston, Texas 77056, Attention: Energy
Division, or such other office as the Agent may designate in writing to the
Borrower and/or the Lenders from time to time, the wiring instructions to such
currently designated office being as follows:

Compass Bank

ABA No. 113010547

Account No. 90173032

Reference: PrimeEnergy”

(b) Section 1.2 of the Original Credit Agreement shall be amended by adding the
following definitions in alphabetical order:

“‘ASC’ shall mean the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

‘Consolidated Cash Balance’ shall mean, at any time, the aggregate amount of
unrestricted cash and cash equivalents, marketable securities, treasury bonds
and bills, certificates of deposit, investments in money market funds and
commercial paper, in each case held by Borrower and its consolidated
Subsidiaries, other than (a) any cash set aside to pay in the ordinary course of
business amounts of the Borrower or any Subsidiary then due and owing to
unaffiliated third parties and for which the Borrower or such Subsidiary has
issued checks or has initiated wires or ACH transfers in order to pay such
amounts, and (b) cash and cash equivalents held in Excluded Accounts.

‘Consolidated Cash Balance Threshold’ shall mean $10,000,000.

‘Control Agreement’ shall mean a deposit account control agreement or securities
account control agreement (or similar agreement), as applicable, in form and
substance satisfactory to the Agent, executed by the Borrower or any of its
Subsidiaries, as applicable, the Agent and the relevant financial institution
party thereto. Such agreement shall provide (a) a first priority perfected Lien
in favor of the Agent, for the benefit of the Lenders, in the Borrower’s or such
Subsidiary’s, as applicable, deposit account and/or securities account and (b)
that the Agent may exercise exclusive control upon an Event of Default.

 

NINTH AMENDMENT – Page 4



--------------------------------------------------------------------------------

‘Controlled Account’ shall mean (a) a deposit account or securities account that
is subject to a Control Agreement or (b) in the sole discretion of the Agent, a
deposit account or securities account maintained with the Agent.

‘Excluded Account’ shall mean those accounts listed on Schedule 1.2(a), provided
that in no event shall any operating account of the Borrower or any Subsidiary
constitute an Excluded Account.

‘Excess Cash’ shall mean, at any time, the amount of the Consolidated Cash
Balance (minus Late Receipts) in excess of the Consolidated Cash Balance
Threshold.

‘Late Receipts’ shall mean, as of any date of determination on any Business Day,
any funds received by the Borrower on such Business Day after 10:00 a.m.,
Houston time, from the sale of Property or otherwise to the extent such funds
would cause the Consolidated Cash Balance to exceed the Consolidated Cash
Balance Threshold at the end of such Business Day.

‘Ninth Amendment Effective Date’ shall mean July 22, 2016.

‘Test Period’ shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to this
Agreement; provided, however, for purposes of the calculation of EBITDAX and
Interest Expense (i) for the Test Period ending September 30, 2016, such amounts
shall be annualized by taking the results of the fiscal quarter ending
September 30, 2016, and multiplying them by four (4); (ii) for the Test Period
ending December 31, 2016, such amounts shall be annualized by taking the results
of the two (2) fiscal quarters ending December 31, 2016, and multiplying them by
two (2); and (iii) for the Test Period ending March 31, 2017, such amounts shall
be annualized by taking the results of the three (3) fiscal quarters ending
March 31, 2017, and multiplying them by four (4) and dividing them by
three (3).”

(c) Section 2.11 of the Original Credit Agreement shall be amended by adding
thereto a new paragraph (c) which shall read in its entirety as follows:

“(c) If on any Business Day (i) there are any outstanding Loans or L/C Exposure
and (ii) the Borrower has Excess Cash as of the close of business on such day,
then the Borrower shall, on the next succeeding Business Day, (x) prepay the
Loan Balance in an aggregate principal amount equal to the amount of such Excess
Cash, and (y) if any Excess Cash remains after prepaying the Loan Balance and
there is any L/C Exposure, pay to the Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral, in each case as provided in
Section 2.11(a).”

 

NINTH AMENDMENT – Page 5



--------------------------------------------------------------------------------

(d) Section 3.2 of the Original Credit Agreement shall be amended by (A)
removing the word “and” at the end of clause (h) thereof, (B) deleting the
period at the end of clause (i) thereof and replacing it with “; and” and (C)
adding thereto a new clause (j) thereto which shall read in its entirety as
follows:

“(j) at the time of and immediately after giving effect to the requested Loan
(as certified by the Borrower in the applicable Borrowing Request), the Borrower
and its Subsidiaries do not have any Excess Cash.”

(e) Section 3.3 of the Original Credit Agreement shall be amended by (A)
removing the word “and” at the end of clause (h) thereof, (B) deleting the
period at the end of clause (i) thereof and replacing it with “; and” and (C)
adding thereto a new clause (j) thereto which shall read in its entirety as
follows:

“(j) at the time of and immediately after giving effect to the requested
issuance, renewal or extension of a Letter of Credit (as certified by the
Borrower in the applicable request), the Borrower and its Subsidiaries do not
have any Excess Cash.”

(f) Section 5.8 of the Original Credit Agreement shall be amended to read in its
entirety as follows:

“5.8 Minimum Commodity Hedge Agreements and Hedging Reports.

(a) Implement, with one or more Approved Counterparties, and maintain in effect
Commodity Hedge Agreements covering, subject to the provisions of Section 6.1,
no less than fifty percent (50%) of reasonably projected production of proved
developed producing oil and gas reserves for the period beginning November 2016
and continuing through December 2018.

(b) At any time the Borrower or any Subsidiary has any Interest Rate Hedge
Agreements or Commodity Hedge Agreements, deliver to the Agent, with the
Financial Statements delivered pursuant to Section 5.2 and Section 5.3, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Agent, setting forth as of the last Business Day of such
fiscal quarter a true and complete list of all Interest Rate Hedge Agreements or
Commodity Hedge Agreements of the Borrower and its Subsidiaries (including any
Commodity Hedge Agreement in place pursuant to the requirement of Section 5.8(a)
above), the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net market-to-market
value therefor, any credit support agreements relating thereto, any margin
required or supplied under any credit support document and the counterparty to
each such agreement.”

(g) Article V of the Original Credit Agreement shall be amended by adding a new
Section 5.24 and a new Section 5.25 thereto to read in their entirety as
follows:

“5.24 Consolidated Cash Balance Information. If there are any outstanding Loans
or L/C Exposure, then (a) upon the request of the Administrative Agent (within
one (1) Business Day of such request or such longer period as the Agent may
agree in its sole discretion) or (b) on any Business Day on which the Borrower
has any Excess Cash, provide to the Agent summary and balance statements for
each deposit account, securities

 

NINTH AMENDMENT – Page 6



--------------------------------------------------------------------------------

account, commodity account or other account in which any Consolidated Cash
Balance is held or to which any Consolidated Cash Balance is credited, together
with an officer’s certificate of the Borrower including the amount of Excess
Cash on such day.

5.25 Control Agreements.

(a) For each deposit or security account that the Borrower or any of its
Subsidiaries maintains as of the Ninth Amendment Effective Date, the Borrower
will, by no later than 30 days after the Ninth Amendment Effective Date, either
(i) cause such account to be subject to a Control Agreement, or (ii) close such
account and transfer any funds therein to an account that otherwise meets the
requirements of this Section 5.25(a). From and after the Ninth Amendment
Effective Date, the Borrower shall not open, nor allow any of its Subsidiaries
to open, any deposit or security account unless such deposit or security account
is subject to a Control Agreement.

(b) The Borrower will, and will cause each of its Subsidiaries to, until the
proceeds of any Loans are used or transferred in accordance with the Loan
Documents, hold the proceeds of any Loans made under this Agreement in a deposit
account and/or a securities account that is a Controlled Account.”

(h) Section 6.4 of the Original Credit Agreement shall be amended and restated
to read in its entirety as follows:

“6.4 Sales of Assets. Sell, transfer or otherwise dispose of, in one or any
series of transactions, any of its Property, whether now owned or hereafter
acquired, or enter into any agreement to do so; provided, however, the foregoing
restriction shall not apply to:

(a) the sale of hydrocarbons or inventory in the ordinary course of business,
provided that no contract for the sale of hydrocarbons shall obligate the
relevant Person to deliver hydrocarbons produced from any of its Oil and Gas
Properties at some future date without receiving full payment therefor within 60
days of delivery,

(b) the sale or other disposition of Property destroyed, lost, worn out, damaged
or having only salvage value or no longer used or useful in the business in
which it is used;

(c) the sale, transfer or other disposition of Property from Subsidiaries of the
Borrower to the Borrower;

(d) so long as no Default, Event of Default or Deficiency exists or results
therefrom and the requirement below in this Section 6.4(d) as to use of the net
proceeds thereof is complied with, sales or other dispositions of Oil and Gas
Properties evaluated in establishing the Total Borrowing Base between
redeterminations of the Total Borrowing Base as provided in Section 2.10 the
aggregate loan value of which, as assigned thereto by the Agent in the most
recent setting of the Total Borrowing Base in accordance with the provisions of
Section 2.10, equals five percent (5%) or less of the amount of the then
existing Total Borrowing Base; provided, however, if at any time the aggregate
value of Oil and Gas Properties sold or disposed of in any period between
scheduled

 

NINTH AMENDMENT – Page 7



--------------------------------------------------------------------------------

redeterminations of the Total Borrowing Base exceeds five percent (5%) of the
Total Borrowing Base then in effect, then the existing Total Borrowing Base
shall be automatically reduced by an amount equal to the aggregate loan value of
the relevant Oil and Gas Properties, and further provided, however, upon
consummation of any such transaction, if a Deficiency exists or results
therefrom, up to one-hundred percent (100%) of the proceeds of such sale or
other disposition, net of usual and customary reasonable fees, expenses and
taxes, shall be applied, as necessary and substantially contemporaneously with
receipt thereof, to cure such Deficiency, notwithstanding any provisions of
Section 2.11 to the contrary;

(e) other sales of equipment with gross sale proceeds not exceeding $5,000,000
in the aggregate in any fiscal year of the Borrower;

(f) sales of vehicles or equipment which is leased back as permitted pursuant to
the provisions of the proviso in Section 6.5; and

(g) so long as no Default, Event of Default or Deficiency exists or results
therefrom, sales of undeveloped acreage not evaluated in establishing the Total
Borrowing Base.”

(i) Section 6.15 of the Original Credit Agreement shall be amended and restated
to read in its entirety as follows:

“6.15 Total Indebtedness to EBITDAX Ratio. Permit the ratio, determined as of
the end of each quarter of each fiscal year of the Borrower, commencing with
that ending on September 30, 2016, of (a) Indebtedness of the Borrower and its
consolidated Subsidiaries, on a consolidated basis, for borrowed money
(exclusive, for the avoidance of doubt, of trade accounts payable and accrued
liabilities, net unrealized losses or charges in respect of Commodity Hedge
Agreements or Interest Rate Hedge Agreements and the undrawn, unexpired amount
of all outstanding Letters of Credit, if such would otherwise be included) to
(b) EBITDAX for the Test Period ending on such date to be more than 4.00 to
1.00.”

(j) Section 6.16 of the Original Credit Agreement shall be amended and restated
to read in its entirety as follows:

“6.16 Interest Coverage Ratio. Permit the ratio, determined as of the end of
each quarter of each fiscal year of the Borrower, commencing with that ending on
September 30, 2016, of (a) EBITDAX for the Test Period ending on such date, to
(b) cash Interest Expense, other than any cost arising from the extinguishment
of any Indebtedness prior to the maturity of such Indebtedness, for the Test
Period ending on such date to be less than 3.00 to 1.00.”

(k) The form of Borrowing Request attached as Exhibit II to the Original Credit
Agreement shall be replaced with the form of Borrowing Request attached as
Exhibit II of this Amendment.

(l) There shall be added to the Original Credit Agreement a new Schedule 1.2(a)
in the form of Schedule 1.2(a) attached hereto.

 

NINTH AMENDMENT – Page 8



--------------------------------------------------------------------------------

4. Borrowing Base Decrease. Effective as of the Effective Date, the Borrowing
Base is hereby decreased from $95,000,000 to $80,000,000, and the Monthly
Reduction Amount is hereby reaffirmed at $0. The foregoing adjustment of the
Borrowing Base and reaffirmation of the Monthly Reduction Amount is the periodic
determination of the Borrowing Base and the Monthly Reduction Amount under
Section 2.10 of the Original Credit Agreement. The Borrowing Base, as adjusted,
and the Monthly Reduction Amount, as reaffirmed, will remain in effect until
next redetermined in accordance with the provisions of Section 2.10 of the
Original Credit Agreement.

5. Limited Waiver of Certain Financial Covenants for Period Ending 6/30/16. The
Borrower anticipates that it will fail to comply with the provisions of Sections
6.15 and 6.16 of the Original Credit Agreement (prior to giving effect to this
Amendment) for the fiscal quarter ending June 30, 2016 (the “Specified
Defaults”). Subject to the terms and conditions set forth in this Amendment and
the Loan Parties’ execution of this Amendment, the Required Lenders hereby waive
the Specified Defaults. The waiver granted herein is limited precisely as
written and should not be deemed to be a waiver of or a consent to the
modification of or deviation from any other term or condition of the Original
Credit Agreement, as amended hereby, or to prejudice any right or rights which
Administrative Agent and/or the Lenders may now have or may have in the future
under or in connection with the Original Credit Agreement, as amended hereby.

6. Certain Representations.

(a) Each Loan Party represents and warrants that, as of the Effective
Date: (i) it has full power and authority to execute the Modification Papers to
which it is a party and such Modification Papers constitute the legal, valid and
binding obligation of such Loan Party enforceable in accordance with their
terms, except as enforceability may be limited by general principles of equity
and applicable bankruptcy, insolvency, reorganization, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally; and
(ii) no authorization, approval, consent or other action by, notice to, or
filing with, any Governmental Authority or other Person is required for the
execution, delivery and performance by each Loan Party thereof. In addition,
each Loan Party represents that after giving effect to this Amendment all
representations and warranties contained in the Original Credit Agreement and
the other Loan Documents are true and correct in all material respects (provided
that any such representations or warranties that are, by their terms,
requalified by reference to materiality shall be true and correct without regard
to such materialty standard) on and as of the Effective Date as if made on and
as of such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representation
or warranty is true and correct in all material respects (or true and correct
without regard to such materiality standard, as applicable) as of such earlier
date.

(b) In addition, each Loan Party represents and warrants that as of the
Effective Date, there are no claims or offsets or defenses or counterclaims to
its obligations under the Loan Documents, and in accordance therewith each Loan
Party:

(i) waives any and all such claims, offsets, defenses or counterclaims, whether
known or unknown, arising under the Loan Documents prior to the Effective Date;
and

(ii) releases and discharges Administrative Agent and Lenders and their
officers, directors, employees, agents, shareholders, affiliates and attorneys
(the “Released Parties”) from any and all obligations, indebtedness,
liabilities, claims, rights, causes of action or other demands whatsoever,
whether known or unknown, suspected or

 

NINTH AMENDMENT – Page 9



--------------------------------------------------------------------------------

unsuspected, in law or equity, which it ever had, now has or claims to have or
may have against any Released Party arising prior to the Effective Date and from
or in connection with the Loan Documents or the transactions contemplated
thereby, except those resulting from the gross negligence or willful misconduct
of the Released Party.

7. No Further Amendments. Except as previously amended in writing or as amended
hereby, the Original Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties.

8. Acknowledgments and Agreements. Each Loan Party acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and each Loan Party waives any defense, offset, counterclaim or recoupment with
respect thereto. Each Loan Party, Administrative Agent and each Lender do hereby
adopt, ratify and confirm the Original Credit Agreement, as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as amended hereby, is
and remains in full force and effect. Each Loan Party acknowledges and agrees
that its liabilities and obligations under the Original Credit Agreement, as
amended hereby, and under the other Loan Documents are not impaired in any
respect by this Amendment. Any breach of any representations, warranties and
covenants under this Amendment shall be an Event of Default under the Original
Credit Agreement.

9. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
that Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the other Loan Documents, each
as amended hereby, or any of the other documents referred to herein or
therein. The Modification Papers shall constitute Loan Documents for all
purposes. The failure of Administrative Agent and Lenders to exercise available
rights and remedies is not intended (i) to operate as a waiver of rights and
remedies except as herein provided, and (ii) to indicate any agreement on the
part of Administrative Agent and Lenders to waive their rights and remedies in
the future. Administrative Agent and Lenders are not obligated in any way with
respect to future dealings between them and the Loan Parties, except as are set
forth in the presently existing Loan Documents.

10. Confirmation of Security. Each Loan Party hereby confirms and agrees that
all of the Security Documents that presently secure the Obligations shall
continue to secure, in the same manner and to the same extent provided therein,
the payment and performance of the Obligations as described in the Original
Credit Agreement as modified by this Amendment.

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.

12. Incorporation of Certain Provisions by Reference. The provisions of
Section 9.12 of the Original Credit Agreement captioned “Governing Law” and
Section 9.13 of the Original Credit Agreement captioned “Waiver of Jury Trial”
are incorporated herein by reference for all purposes.

13. Entirety, Etc. This Amendment and the other Modification Papers and all of
the other Loan Documents embody the entire agreement between the parties. THIS
AMENDMENT AND ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,

 

NINTH AMENDMENT – Page 10



--------------------------------------------------------------------------------

CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

NINTH AMENDMENT – Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 

BORROWER: PRIMEENERGY CORPORATION By:      

 

  Beverly A. Cummings   Executive Vice President, Treasurer   and Chief
Financial Officer GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer PRIME OPERATING
COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer EASTERN OIL WELL
SERVICE COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer

 

(Signatures continue on following pages)

 

NINTH AMENDMENT – Signature Page – S-1



--------------------------------------------------------------------------------

SOUTHWEST OILFIELD CONSTRUCTION COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President and Treasurer E O W S MIDLAND
COMPANY By:      

 

  Beverly A. Cummings   Executive Vice President and Treasurer PRIME OFFSHORE
L.L.C. By:  

 

  Beverly A. Cummings   Executive Vice President and   Chief Executive Officer

 

(Signatures continue on following pages)

 

NINTH AMENDMENT – Signature Page – S-2



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

COMPASS BANK,

as Administrative Agent

By:  

 

  Kathleen J. Bowen   Managing Director LENDER: COMPASS BANK By:      

 

  Kathleen J. Bowen   Managing Director

 

(Signatures continue on following pages)

 

NINTH AMENDMENT – Signature Page – S-3



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

Name:   

 

Title:  

 

 

(Signatures continue on following pages)

 

NINTH AMENDMENT – Signature Page – S-4



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:  

 

Name:   

 

Title:  

 

 

(Signatures continue on following pages)

 

NINTH AMENDMENT – Signature Page – S-5



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A. By:  

 

Name:   

 

Title:  

 

 

(Signatures continue on following page)

 

NINTH AMENDMENT – Signature Page – S-6



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION By:  

 

Name:   

 

Title:  

 

 

NINTH AMENDMENT – Signature Page – S-7



--------------------------------------------------------------------------------

EXHIBIT II

[FORM OF BORROWING REQUEST]

[Date]

Compass Bank, as Agent

2200 Post Oak Blvd.

Houston, Texas 77056

Attention: Energy Division

 

  Re: Second Amended and Restated Credit Agreement dated effective July 30, 2010
by and among PrimeEnergy Corporation, certain other parties, Compass Bank, an
Alabama banking association, as Agent, and the lenders signatory thereto or
bound thereby from time to time (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned hereby makes the requests
indicated below:

 

  1. Loans

(a) Amount of new Loan: $            

(b) Requested funding date:                     , 20    

(c) $             of such Loan is to be a Base Rate Loan; and

$             of such Loan is to be a LIBO Rate Loan.

(d) Requested Interest Period for LIBO Rate Loan:          months.

(e) Consolidated Cash Balance as of the date hereof (prior to giving effect to
the requested Loan and without regard to any Late Receipts): $            

(f) Pro forma total Consolidated Cash Balance (after giving effect to the
requested Loan but not any Late Receipts): $            .

 

  2. Continuation or conversion of LIBO Rate Loan maturing on
                    :

(a) Amount to be continued as a LIBO Rate Loan is $            , with an
Interest Period of                      months; and

(b) Amount to be converted to a Base Rate Loan is $            .

 

  3. Conversion of Base Rate Loan:

(a) Requested conversion date:                     , 20    .

(b) Amount to be converted to a LIBO Rate Loan is $            , with an
Interest Period of                      months.

 

EXHIBIT II – Page 1



--------------------------------------------------------------------------------

CERTIFICATION

The undersigned individual certifies that [s]he is the                     of
the Borrower, has obtained all consents necessary, and as such [s]he is
authorized to execute this request on behalf of the Borrower. The undersigned
individual further certifies, represents, and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested borrowing, continuation,
or conversion under the terms and conditions of the Credit Agreement and that,
to the best knowledge of such undersigned individual, there exists as of the
date hereof neither a Default nor an Event of Default under the Credit
Agreement.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

 

                     of

PrimeEnergy Corporation

 

EXHIBIT II – Page 2



--------------------------------------------------------------------------------

Schedule 1.2(a)

EXCLUDED ACCOUNTS

 

Designation (Account Name)

  

Account Number

  

Financial Institution

PEMC – PS    6702543302    Compass Bank PrimeEnergy Corporation   
000000838723286    JP Morgan Chase Bank NA Prime Operating Company    3802548606
   Compass Bank

Cash Management Suspense

     

 

Schedule 1.2(a) – Page Solo